 



Exhibit 10.2
KEYCORP
OFFICER GRANTS
(Award of Time-Lapsed Restricted Stock, Performance-Based Restricted Stock
and Stock Performance Shares)
«Name»
     By action of the Compensation and Organization Committee (the “Committee”)
of the Board of Directors of KeyCorp, taken pursuant to the KeyCorp 2004 Equity
Compensation Plan (the “Plan”), and subject to the terms and conditions of the
Plan, you have been awarded                                          shares of
Restricted Stock subject to vesting upon the passing of time (the “Time-Lapsed
Restricted Stock”),                     shares of Restricted Stock subject to
vesting upon the achievement of specified performance criteria (the
“Performance-Based Restricted Stock”), and
                                         Performance Shares subject to vesting
upon the achievement of specified performance criteria (the “Stock Performance
Shares”) as described below. The Time-Lapsed Restricted Stock and the
Performance-Based Restricted Stock shall be referred to herein collectively as
the “Restricted Stock”. Unless otherwise indicated, the capitalized terms used
herein and in the attached Acceptance of Grant Agreement (the “Agreement”) shall
have the same meaning as set forth in the Plan.

1.   Date of Grant. The effective date of grant for the award of the Restricted
Stock and Stock Performance Shares shall be February 7, 2006 (the “date of
grant”).

2.   Vesting of Time-Lapsed Restricted Stock. The Common Shares subject to this
grant of Time-Lapsed Restricted Stock may not be sold, transferred, otherwise
disposed of, pledged or otherwise hypothecated until the earlier of the
following:

  (a)   February 7, 2009; or     (b)   the date not more than two years on or
after a Change of Control upon which your employment terminates under
circumstances entitling you to receive severance benefits or salary continuation
benefits under KeyCorp’s Separation Pay Plan or under any employment or change
of control or similar arrangement or agreement.

    provided, however, that you have been in the continuous employ of KeyCorp or
a Subsidiary through such date.

3.   Vesting of Performance-Based Restricted Stock and Stock Performance Shares.

  (a)   In General. Your right to receive the Performance-Based Restricted Stock
and the Stock Performance Shares shall be determined on the basis of KeyCorp’s
Earnings per Share, Economic Profit Added and Return on Equity (as such terms
are defined in Appendix C) during the period of

 



--------------------------------------------------------------------------------



 



      January 1, 2006 through December 31, 2008 (the “Performance Period”). You
are able to earn up to 100% of the Performance-Based Restricted Stock if the
applicable targeted level of performance is met or exceeded and up to 100% of
the Stock Performance Shares if the applicable maximum level of performance is
met or exceeded.     (b)   Vesting of Performance-Based Restricted Stock. The
Common Shares subject to this grant of Performance-Based Restricted Stock may
not be sold, transferred, otherwise disposed of, pledged or otherwise
hypothecated until February 7, 2009, but only if (A) you have been in the
continuous employ of KeyCorp or a Subsidiary through such date and (B) the
Committee shall determine that the Performance-Based Restricted Stock has been
earned as set forth on Appendix C.     (c)   Vesting of Stock Performance
Shares. The Stock Performance Shares granted hereunder shall be vested on
February 7, 2009, but only if (A) you have been in the continuous employ of
KeyCorp or a Subsidiary through such date and (B) the Committee shall determine
that the Stock Performance Shares have been earned as set forth on Appendix C.  
  (d)   Determination by the Committee. The amount of the Performance-Based
Restricted Stock and Stock Performance Shares that will vest and the level of
attainment of the applicable performance goals set forth on Appendix C shall be
determined by the Committee as soon as practicable after the receipt of the
audited financial statements for KeyCorp relating to the last year of the
Performance Period, but in no event later than two and one-half months after the
close of the last year of the Performance Period.

4.   Transfers Void. Any purported transfer or encumbrance of the Time-Lapsed
Restricted Stock, Performance-Based Restricted Stock or Stock Performance Shares
prior to the time that they have vested as set forth in paragraph 2 and
paragraph 3 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in the Common Shares underlying such
awards.

5.   Payment of Stock Performance Shares. Payment of any earned Stock
Performance Shares shall be made in the form of Common Shares.

6.   Death; Disability; Retirement at or after Age 55.

  (a)   If you shall die or become Disabled or if you shall retire at age 55 or
older prior to vesting, then a pro rata number of the shares of Time-Lapsed
Restricted Stock shall be retained by you or your estate and become freely
transferable upon death or Disability or retirement at or after age 55 but the
remainder shall immediately be forfeited upon your death, Disability or
retirement at or after age 55, as the case may be.

 



--------------------------------------------------------------------------------



 



  (b)   If you shall die or become Disabled or if you shall retire at age 55 or
older prior to vesting, then a pro rata number of the shares of
Performance-Based Restricted Stock and Stock Performance Shares actually earned
as provided on Appendix C shall be retained by you or your estate and become
freely transferable following the determination of the attainment of the
performance goals upon conclusion of the Performance Period, but the remainder
shall immediately be forfeited following the determination of the attainment of
the performance goals upon conclusion of the Performance Period.

7.   Pro-Ration. For purposes of this Agreement the pro rata number of shares of
Restricted Stock and Stock Performance Shares granted to you shall be based on a
fraction the numerator of which is the number of months beginning in February,
2006 that are completed prior to your change of status and the denominator of
which is 36.

8.   Forfeiture. The Restricted Stock and Stock Performance Shares shall be
immediately forfeited if your employment with KeyCorp or a Subsidiary terminates
prior to vesting as set forth in paragraph 2 and paragraph 3 unless your
employment terminates because of death, Disability or retirement at or after age
55 (in which case the specific provisions of paragraph 6 shall apply); provided,
however, that the Committee may in its sole discretion determine that a pro rata
number of the shares of Restricted Stock and Stock Performance Shares shall be
retained by you and become freely transferable upon your termination of
employment in the case of the Time-Lapsed Restricted Stock and following the
determination of the attainment of the performance goals upon conclusion of the
Performance Period in the case of the Performance-Based Restricted Stock and
Stock Performance Shares, but that the remainder shall immediately be forfeited.

9.   KeyCorp Stock Ownership Guidelines. If you have not met KeyCorp’s Stock
Ownership Guidelines when vesting occurs, you may not sell or otherwise transfer
the Restricted Stock or the Stock Performance Shares until and unless you meet
the Stock Ownership Guidelines or terminate your employment with KeyCorp or a
Subsidiary; provided, however, that notwithstanding the foregoing you shall be
permitted to sell the number of shares necessary to satisfy any withholding tax
obligation that may arise in connection with the vesting of the Restricted Stock
and Stock Performance Shares even if you have not met the Stock Ownership
Guidelines.

10.   Harmful Activity. Notwithstanding any other provisions of this Agreement,
if you engage in any “harmful activity” (as defined in Section 17 of the Plan)
prior to or within six months after your termination of employment with KeyCorp
or a Subsidiary, then any and all shares of Restricted Stock and Stock
Performance Shares which have vested on or after one year prior to termination
of employment shall be immediately forfeited to KeyCorp and any profits realized
upon your sale of any such shares of Restricted Stock or Stock Performance
Shares shall inure to and be payable to KeyCorp upon demand.

3



--------------------------------------------------------------------------------



 



11.   No Acceleration. The provisions of Section 12 of the Plan entitled
“Acceleration upon Change of Control” shall not apply to the Restricted Stock
and Stock Performance Shares awarded pursuant to this Agreement; provided,
however, that in the event of a Change of Control, the performance goals
relating to the Performance-Based Restricted Stock (and not the Stock
Performance Shares) shall be deemed to be satisfied at 100% of target and such
Performance-Based Restricted Stock shall become nonforfeitable on the same basis
as the Time-Lapsed Restricted Stock, which is on the earlier of: (a) February 7,
2009; or (b) the date not more than two years on or after a Change of Control
upon which your employment terminates under circumstances entitling you to
receive severance benefits or salary continuation benefits under KeyCorp’s
Separation Pay Plan or under any employment or change of control or similar
arrangement or agreement, but only if you have been in the continuous employ of
KeyCorp or a Subsidiary through such date.

12.   Rights as a Shareholder. From and after the date of grant, you shall have
all of the rights of a shareholder with respect to the shares of Restricted
Stock granted hereby, including the right to vote the shares of Restricted Stock
and receive any dividends that may be paid thereon; provided however that any
additional Common Shares or other securities that you may become entitled to
receive pursuant to a stock dividend, stock split, combination of  shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be subject to the
same restrictions as the shares of Restricted Stock covered by this award of
Restricted Stock.

13.   Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this award and the Plan comply with the
provisions of Section 409A of the Internal Revenue Code. This award and the Plan
shall be administrated in a manner consistent with this intent, and any
provision that would cause the award or the Plan to fail to satisfy Section 409A
shall have no force and effect until amended to comply with Section 409A (which
amendment may be retroactive to the extent permitted by Section 409A and may be
made by KeyCorp without your consent).

14.   Tax Witholding by Section 16 officers. If you are an “officer” as defined
by Section 16 of the Securities Exchange Act of 1934, you shall be permitted to
satisfy, in whole or in part, any withholding tax obligation that may arise in
connection with the vesting of any award of stock or shares hereunder by
delivering to KeyCorp in Common Shares an amount equal to such withholding tax
obligation.

15.   Condition. The award of Restricted Stock and Stock Performance Shares
granted hereby is conditioned upon your execution and delivery to KeyCorp of the
Agreement set forth hereinafter.

4



--------------------------------------------------------------------------------



 



16.   Amendment and Modification. The terms and conditions of this award may not
be modified, amended or waived except by an instrument in writing signed by a
duly authorized executive officer of KeyCorp.

     
                                        , 2006
   
 
   
 
  Thomas E. Helfrich
 
  Executive Vice President

5



--------------------------------------------------------------------------------



 



ACCEPTANCE OF GRANT AGREEMENT
     I acknowledge receipt of the above award of Time-Lapsed Restricted Stock,
Performance-Based Restricted Stock and Stock Performance Shares and in
consideration thereof I accept such awards subject to the terms and conditions
of the Plan (including, without limitation, the harmful activity provisions
thereof) and the restrictions upon me as set forth hereinafter in this
Agreement.
     My agreement to the following restrictions is (i) in addition to (and not
in limitation of) any other agreements, plans, policies, or practices that are
applicable to me as a KeyCorp or Subsidiary (collectively “Key”) employee,
(ii) independent of any Plan provisions, and (iii) binding upon me regardless of
whether I sell, transfer, otherwise dispose of, pledge, or otherwise hypothecate
the Common Shares acquired under the Restricted Stock and Performance Shares
awarded to me.

1.   I recognize the importance of preserving the confidentiality of Non-Public
Information of Key. Therefore, I acknowledge and agree that: (a) during my
employment with Key, I will acquire, reproduce, and use such Non-Public
Information only to the extent reasonably necessary for the proper performance
of my duties; (b) during and after my employment with Key, I will not use,
publish, sell, trade or otherwise disclose such Non-Public Information; and
(c) upon termination of my employment with Key, I will immediately return to Key
all documents, data, and things in my possession or to which I have access that
involve such Non-Public Information. I agree to sign nondisclosure agreements in
favor of Key and others doing business with Key with whom Key has a confidential
relationship.

2.   I acknowledge and agree that the duties of my position at Key may include
the development of Intellectual Property. Accordingly, any Intellectual Property
which I create with any of Key’s resources or assistance, in whole or in part,
during my employment with Key, and which pertains to the business of Key, is the
property of Key; and I hereby agree to and do assign to Key all right, title,
and interest in and to such Intellectual Property, including, without
limitation, copyrights, trademarks, service marks, and patents in or to (or
associated with) such Intellectual Property and agree to sign patent
applications and assignments thereof, without additional compensation.

3.   Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, hire or
solicit or entice for employment any Key employee without the written consent of
Key, which consent it may grant or withhold in its discretion.

4.   (a) Except in the proper performance of my duties for Key, I acknowledge
and agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with (other than for a business which does not compete
with any business or business activity conducted by

 



--------------------------------------------------------------------------------



 



    Key) any Key customer or potential customer I interacted with, became
acquainted with, or learned of through access to information while I performed
services for Key during my employment with Key, without the written consent of
Key, which consent it may grant or withhold in its discretion.

(b) In the event that my employment is terminated with Key as a result of a
Termination Under Limited Circumstances as defined below, the restrictions in
paragraph 4(a) of this Agreement shall become inapplicable to me; however, the
restrictions in paragraphs 1, 2, and 3 of this Agreement shall remain in full
force and effect nevertheless. I understand that a “Termination Under Limited
Circumstances” shall mean the termination of my employment with Key (i) under
circumstances in which I am entitled to receive severance benefits or salary
continuation benefits under the terms and conditions of the KeyCorp Separation
Plan in effect at the time of such termination, or (ii) under circumstances in
which I am entitled to receive severance benefits, salary continuation benefits,
or similar benefits under the terms and conditions of an agreement with Key,
including, without limitation, a change of control agreement or employment or
letter agreement, or (iii) as otherwise expressly approved by the Compensation
Committee of KeyCorp in its sole discretion.

5.   In the event a court of competent jurisdiction determines that any of the
restrictions contained in the above numbered paragraphs of this Agreement are
excessive because of duration or scope or are otherwise unenforceable, the
provisions hereof shall not be void but, with respect to such limitations held
to be excessive, they shall be modified to incorporate the maximum limitations
such court will permit, not exceeding the limitations contained in the
acceptance of grant. In the event I engage in any activity in violation hereof,
I acknowledge that such activity may cause serious damage and irreparable injury
to Key, which will permit Key to terminate my employment (if applicable) and
seek monetary damages, and Key shall also be entitled to injunctive, equitable,
and other relief. I acknowledge and agree that the validity, interpretation, and
performance of this Agreement shall be construed under the internal substantive
laws of Ohio.

BY SIGNING THIS ACCEPTANCE OF GRANT AGREEMENT, I ACKNOWLEDGE THAT I HAVE HAD
AMPLE OPPORTUNITY TO READ THIS AGREEMENT AND THE PLAN, MAKE A DILIGENT INQUIRY,
ASK QUESTIONS, AND CONSULT WITH MY ATTORNEY IF I CHOSE TO DO SO.

           
«Name»- Sign Your Name
   
 
         
Date
   

2